Exhibit 10.01

STATE OF NORTH CAROLINA

COUNTY OF HYDE

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, made as of the 23rd day of
December, 2008, by and between THE EAST CAROLINA BANK, a North Carolina
corporation (“ECB”) and ARTHUR H. KEENEY, III, a resident of Hyde County, North
Carolina (the “Officer”),

WITNESSETH:

WHEREAS, the Officer and ECB have previously agreed that the Officer shall be an
employee of ECB under the terms of an agreement which became effective on
September 11, 1995; and,

WHEREAS, that agreement previously was modified and restated in, and superseded
by, their current restated agreement dated January 1, 1998; and,

WHEREAS, the Board of Directors of ECB, acting through its Compensation
Committee, has determined that the continued retention of the services of the
Officer as described herein is in the best interest of ECB in that (a) such
action promotes the stability of the management of ECB, (b ) such action enables
ECB to retain the services of a well-qualified employee with extensive contacts
in the financial services community, and (c) it secures the continued services
of the Officer notwithstanding any change of control of ECB; and,

WHEREAS, the services of the Officer, his experience and knowledge of the
affairs of ECB, and his reputation and contacts in ECB’s industry are extremely
valuable to ECB; and,

WHEREAS, ECB considers the establishment and maintenance of a sound and vital
management to be a part of its overall corporate strategy and to be essential to
protecting and enhancing the best interests of ECB and its stockholders; and,

WHEREAS, the Officer and ECB have agreed to certain further modification of and
to further restate their current agreement as described herein; and,

WHEREAS, the parties desire to enter into this Agreement in order to clearly set
forth the terms and conditions of the Officer’s employment relationship with
ECB, as modified as described herein; and

WHEREAS, this Amended and Restated Employment Agreement is intended to supersede
and replace the parties’ current restated agreement dated January 1, 1998,

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereby agree as follows:

1. ECB hereby engages the employment of the Officer and the Officer hereby
accepts such engagement of employment upon the terms and conditions stated
herein. The Officer shall render such administrative and management services to
ECB as are customarily performed by persons situated in a similar capacity and
as directed by the Board of Directors. The Officer shall promote the business of
ECB and perform such other duties as shall from time to time be reasonably
prescribed by the Board of Directors.



--------------------------------------------------------------------------------

ECB and the Officer each agree that this Amended and Restated Employment
Agreement supersedes and replaces in its entirety their current restated
agreement dated January 1, 1998.

2. ECB shall pay to the Officer during the term of this Agreement as
compensation for all services rendered by him to ECB a base salary in such
amounts and at such intervals, in accordance with ECB’s normal payroll policies
and procedures, as shall be commensurate with his duties and responsibilities
hereunder and as determined by the Board of Directors. The Officer’s initial
base salary under this agreement was $112,000.00 per annum and currently is
$278,000 per annum. The Officer’s base salary may be modified from time to time
to reflect the duties required of the Officer. In reviewing the Officer’s base
salary the Board of Directors of ECB shall consider the overall performance of
the Officer and the service of the Officer rendered to ECB and its subsidiaries,
as well as increases in the cost of living and may also provide for performance
or merit increases. The Officer’s performance shall be reviewed annually.
Participation in ECB’s cash incentive, deferred compensation, stock option,
stock purchase, discretionary bonus, pension, life insurance, and other employee
benefit plans and participation in any fringe benefits shall not cause a
reduction in the base salary payable to the Officer; provided however, that the
enumeration of the programs herein described are no representation that ECB has
or will have any of such programs. The Officer will be entitled to such
customary fringe benefits, vacation and sick leave as are consistent with the
normal practices and established policies of ECB.

3. During the term of this Agreement, the Officer shall be entitled, in an
equitable manner based on the terms of any bonus and incentive plans that have
been approved, or may from time to time be approved, by the Board of Directors,
with all other key management personnel of ECB, to such incentives and
discretionary bonuses as may be authorized, declared and paid by the Board of
Directors to ECB’s key management employee’s. No other compensation provided for
in this Agreement shall be deemed a substitute for the Officer’s right to such
incentives and discretionary bonuses when, if, and as declared by the Board of
Director’s. Provided that ECB shall have the right to terminate any existing
bonus or incentive plans now existing or hereafter initiated so long as such
termination is of general applicability and not specifically limited to the
Officer.

4. The Officer shall be entitled to participate in any plan relating to
incentive and deferred compensation, stock options, stock purchase, pension,
thrift, profit sharing, group life insurance, medical coverage, disability
coverage, education, or other retirement or employee benefits that ECB has
adopted, or may from time to time adopt, for the benefit of its executive
employees and for employees generally, subject to the eligibility rules of such
plans. Provided that ECB shall have the right to terminate any existing or
future benefits so long as such termination is of general applicability and not
specifically limited to the Officer.

The Officer shall also be entitled to participate in any other fringe benefits
which are now or may be or may become applicable to ECB’s executive employees,
including the payment of reasonable expenses for attending annual and periodic
meetings of trade associations, and any other benefits which are commensurate
with the duties and responsibilities to be performed by the Officer under this
Agreement. Additionally, the Officer shall be entitled to such vacation and sick
leave as shall be established under uniform employee policies promulgated by the
Board of Directors.

ECB shall reimburse the Officer for all out-of-pocket reasonable and necessary
business expenses which the Officer may incur in connection with his service on
behalf of ECB, subject to the reimbursement policy of ECB as adopted and
modified by the Board of Directors from time to time. Also, the Officer shall be
entitled to undertake and be reimbursed for the reasonable cost of a complete
physical examination each year. To the extent the Officer is entitled to the
reimbursement of any expenses or in-kind benefit under the provisions of this
Agreement that is subject to Section 409A of the Internal Revenue Code of 1986,
as amended, and regulations promulgated thereunder, as applicable (“Section
409A”), the right to such reimbursement or benefit shall not be subject to
exchange for another benefit

 

2



--------------------------------------------------------------------------------

and such reimbursement shall be paid by ECB no later than two and one-half
months after the year in which the expense is incurred, except as otherwise
provided in Section 409A.

Except as otherwise provided in Section 409A, in no event shall the amount of
the reimbursement or provision of benefits to the Officer for one tax year
affect the amount of the reimbursement or provision of benefits to the Officer
in another tax year.

5. (a) The initial term of employment under this Agreement commenced on
January 1, 1998 (the Commencement Date) and shall continue until the third
(3rd) anniversary of the Commencement Date. The initial term of employment under
this Agreement shall terminate at the close of the business day on December 31,
2000 (the Initial Termination Date.) On January 1 of each year, beginning on
January 1, 1999, this Agreement will be extended for an additional year, unless
either party to the Agreement notifies the other in writing within 90 (ninety)
days prior to an Anniversary Date of a desire to seek a final termination or
amendment of the Agreement. Following such duly executed notice, this Agreement
will cease to be extended automatically, and shall end automatically at the then
expiration date which shall be no less than two years and 90 (ninety) days from
the said notice.

(b) In the event of the Officer’s death prior to the Termination Date, the
Officer’s estate shall be entitled to receive the compensation due the Officer
through the last day of the calendar month in which the Officer’s death shall
have occurred. In the event of the Officer’s disability (as defined in
Section 409A) prior to the Termination Date, the Officer shall receive all
compensation, including incentives and bonuses, through the date of
determination of such disability and for a period of 90 days thereafter.

Payments described in this Paragraph 5(b) shall be paid to the Officer or, in
the case of death, to the Officer’s estate, only if the Officer was employed by
Employer as of the date of death or disability, and such payments shall be made
in a lump sum within 30 days following the date of death or disability, as
applicable.

(c) The Officer’s employment under this Agreement may be terminated at any time
prior to the Termination Date by the Officer upon ninety (90) days prior written
notice to ECB. Upon such termination, the Officer shall be entitled to receive
the compensation and benefits payable to the Officer under this Agreement
through the effective date of such termination.

(d) The Board may terminate the Officer’s employment at any time prior to the
Termination Date for “cause”, in which event the Officer shall have no right to
receive compensation or other benefits hereunder for any period after such
termination for “cause”. Termination for “cause” shall mean termination of
employment because of the Officer’s personal dishonesty, incompetence, willful
material misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful material violation of any
law, rule, or regulation (other than minor traffic infractions or other similar
misdemeanor offenses) or final cease-and-desist order, or a material breach of
any provision of this Agreement.

(e) Notwithstanding the foregoing provisions of this Paragraph 5, ECB may
terminate the employment of the Officer hereunder without cause at any time
during the term of this agreement upon ninety (90) days prior written notice to
the Officer; provided, however, that in the event of involuntary termination of
the Officer’s employment without cause under this Agreement the Officer shall be
entitled to receive the remaining monthly sums due throughout the remaining life
of the contract and ECB shall carry the Officer’s medical and disability
insurance for a like period, or, if shorter, for the period during which
continued medical insurance is available to the Officer under ECB’s medical
insurance program under COBRA.

 

3



--------------------------------------------------------------------------------

(f) In the event of involuntary termination of the Officer’s employment in
connection with or within ninety (90) days after any change in control of ECB,
or, in the event of a voluntary termination of the Officer’s employment in
connection with or within ninety (90) days of any change of control of ECB under
which the Officer shall have incurred a material reduction of compensation or a
material reduction of responsibilities (irrespective of title) or shall have
been required to change his workplace to a location greater than 75 miles from
Engelhard, North Carolina, then, the Officer shall be entitled to receive the
greater of (i) the lump sum severance payment offered by the Corporation in such
notice of termination, or, (ii) the following sums:

A. A lump sum equal to 2.99 times the average annual salary paid to the Officer
over the three prior 12 month periods, plus

B. A lump sum equal to 2.99 times the average annual cash bonuses and incentives
paid to the Officer over the three prior 12 month periods, plus

C. The Officer shall be carried on the medical and disability programs of ECB
for the remaining period of the contract from the date of termination, or, if
shorter, for the period during which continued medical insurance is available to
the Officer under ECB’s medical insurance program under COBRA.

In the case of a voluntary termination of the Officer’s employment following a
change in control of ECB as described in this Paragraph 5(f), the Officer shall
not be entitled to receive any payments under this Agreement unless (i) prior to
such voluntary termination, and within 90 days following the change in control
in connection with which the event or circumstances described above (the “Good
Reason”) occurred which gave rise to the Officer’s right to terminate as
described above, the Officer shall have given ECB written notice of the
occurrence of the Good Reason and the Officer’s intention to terminate his
employment, and (ii) ECB shall not have corrected, cured or remedied the Good
Reason with 30 days following its receipt of the Officer’s written notice. If
the Good Reason is not corrected, cured or remedied by ECB during the Cure
Period, the Officer’s termination of employment shall be deemed to be effective
upon expiration of the Cure Period.

The lump sum payment described in this Paragraph 5(f) shall be paid to the
Officer within 30 days following the effective date of termination of the
Officer’s employment giving rise to his right to receive such payment.

6. (a) The Officer shall devote his full efforts and entire business time to the
performance of the Officer’s duties and responsibilities under this Agreement.

(b) In consideration of employment of the Officer by ECB hereunder during the
term of this Agreement, the Officer agrees that in the event of an involuntary
termination of his employment, he will not, for a period equal to the time
compensation will be paid to the Officer under the provisions of this or any
termination agreement, within the borders of any county contiguous to or in any
county in which ECB, any financial institution subsidiary of ECB, or any
subsidiary of any such financial institution subsidiary maintain offices, or
directly or indirectly own, manage, operate, join, control, or participate in
the management, operation, or control of or be employed by or connected in any
manner with, any business which competes with ECB or any of the other
subsidiaries of ECB, without the prior written consent of ECB. By example,
direct competition does not include employment by a North Carolina financial
institution not headquartered in the counties in which ECB is located but which
may operate branches there, provided that the Officer shall not live or work in
the area above delineated and shall not have managerial input or control of
activities in that area. Notwithstanding the foregoing, the Officer shall be
free, without such consent, to purchase or hold as an investment or otherwise up
to five percent (5%) of the outstanding stock or other securities of any
corporation which has its securities

 

4



--------------------------------------------------------------------------------

publicly traded on the New York Stock Exchange, the American Stock Exchange, or
through the NASDAQ exchange.

(c) In consideration of employment of the Officer by ECB hereunder during the
term of this Agreement, the Officer agrees that in the event of an voluntary
termination of his employment, he will not, for a period of three (3) years,
within the borders of any county contiguous to or in any county in which ECB,
any financial institution subsidiary of ECB, or any subsidiary of any such
financial institution subsidiary maintain offices, or directly or indirectly
own, manage, operate, join, control, or participate in the management,
operation, or control of or be employed by or connected in any manner with, any
business which competes with ECB or any of the other subsidiaries of ECB,
without the prior written consent of ECB. By example, direct competition does
not include employment by a North Carolina financial institution not
headquartered in the counties in which ECB is located but which may operate
branches there, provided that the Officer shall not live or work in the area
above delineated and shall not have managerial input or control of activities in
that area. Notwithstanding the foregoing, the Officer shall be free, without
such consent, to purchase or hold as an investment or otherwise up to five
percent (5%) of the outstanding stock or other securities of any corporation
which has its securities publicly traded on the New York Stock Exchange, the
American Stock Exchange, or through the NASDAQ exchange.

(d) The Officer will hold in strict confidence, during the term of this
Agreement and at all times thereafter, all knowledge or information of a
confidential nature with respect to the business of ECB and all subsidiaries of
ECB received by the Officer during the term of this Agreement and will not
disclose or make use of such information without the prior written consent of
the ECB.

The Officer acknowledges that it would be difficult or impossible to ascertain
the amount of monetary damages in the event of a breach by the Officer under the
provisions of this Paragraph 6. The Officer agrees that, in the event of a
breach of this Paragraph, injunctive relief enforcing the terms of this
Paragraph is an appropriate remedy.

7. Notwithstanding anything contained in this Agreement to the contrary:

(a) the terms used in this Agreement shall be defined and interpreted in a
manner that is consistent with Section 409A, and in the event of any ambiguity
in any of the terms or provisions of this Agreement, those terms or provisions
shall be interpreted in a manner so as to comply with the applicable
requirements of Section 409A;

(b) to the extent the Officer is entitled to a series of installment payments
under the provisions of this Agreement, such series of installment payments
shall be treated as a series of separate payments for purposes of Section 409A,
as applicable;

(c) in the case of a payment upon the termination of the Officer’s employment,
no payment shall be made under this Agreement unless the termination of
employment constitutes a “separation from service” under Section 409A, and, if
ECB determines that the Officer is a “specified employee” within the meaning of
Section 409A on the date of any such separation from service (the “Separation
from Service Date”), then (i) any installment payments (including reimbursement
for expenses) which ECB is obligated pay to the Officer under this Agreement
that would result in a tax, interest, and/or penalties under Section 409A if
paid during the first six months after the Separation from Service Date shall be
delayed and accumulated by ECB and the accumulated amount shall be payable to
the Officer in a lump sum on the date that is six months and one week after the
Separation from Service Date, with any additional installment payments for which
ECB is obligated after that six-month period being payable on the same schedule
as the Officer’s base salary was being paid by ECB on the Separation from
Service Date, and (ii) any lump-sum payment (including reimbursement for
expenses) which ECB is

 

5



--------------------------------------------------------------------------------

obligated to pay to the Officer under this Agreement that would result in a tax,
interest, and/or penalties under Section 409A if paid during the first six
months after the Separation from Service Date shall be delayed and be payable to
the Officer in a lump sum on the date that is six months and one week after the
Separation from Service Date;

(d) this Agreement may be amended at any time by ECB, without the Officer’s
consent, to the extent necessary to comply with and avoid the imposition on the
Officer of an excise tax under Section 409A; provided, however, that in the
event that the terms of this Agreement shall be deemed not to comply with
Section 409A, ECB shall not be liable to the Officer for any income or excise
taxes or any other amounts payable by the Officer with respect to any payments
made hereunder or for any actions, decisions or determinations made by ECB in
good faith.

The purpose of this Paragraph 7 is to comply with Section 409A.

8. It is the intent of the parties hereto that all payments made pursuant to
this Agreement be deductible by ECB for federal income tax purposes to the
maximum extent permissible under applicable law and regulations, and that no
such payments result in the imposition of an excise tax on the Officer.
Notwithstanding anything contained in this Agreement to the contrary, if the
Compensation Committee of ECB’s Board of Directors, based upon the advice of
ECB’s independent certified public accountants or legal counsel, reasonably
believes that any payments to be made to or for the benefit of the Officer under
this Agreement on account of a Change in Control (whether separately or in
combination with other payments to be made to or for the benefit of the Officer
pursuant to any other agreements or arrangements) would be deemed to be
“parachute payments” as that term is defined in Section 280G(b)(2)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), without regard to
Section 280G(e) of the Code, then the payments provided for under this Agreement
or such other payments may be modified or reduced in amount by ECB to the extent
(but only to the extent) which, based on the advice of ECB’s independent
certified public accountants or legal counsel, the Compensation Committee of
ECB’s Board of Directors in good faith deems to be necessary to avoid the
imposition of excise taxes on the Officer under Section 4999 of the Code and the
disallowance of a deduction to ECB under Section 280G(a) of the Code.

In the event the amount of any payments are required to be reduced pursuant to
this Paragraph 8, the last payments in time shall be reduced first, and if any
payments to be reduced otherwise would be made at the same time, payments other
than cash shall be reduced first.

9. (a) The Officer shall perform his duties and responsibilities under this
Agreement in accordance with such reasonable standards expected of employees
with comparable positions in comparable organizations and the Bank’s policies
and procedures, and as may be established from time to time by the Board of
Directors of ECB.

(b) The Officer represents that he has acquired and at all times during the term
of this agreement, including all extensions and renewals hereof, will hold
unencumbered stock of ECB in such amount as may be required by N. C. G. S. Sec.
53-80, as amended from time to time.

10. (a) This Agreement shall inure to the benefit of, and be binding upon, any
corporate or other successor of ECB which shall acquire, directly or indirectly
by merger, share exchange, consolidation, purchase or otherwise, all or
substantially all of the assets of ECB.

(b) Because ECB is contracting for the unique and personal skills of the
Officer, the officer shall be precluded from assigning or delegating his rights
or duties hereunder without first obtaining the written consent of ECB.

 

6



--------------------------------------------------------------------------------

11. Except as otherwise provided in Paragraph 7(d), no provision of this
Agreement may be modified, waived, or discharged unless such waiver,
modification, or discharge agreed to in writing, signed by the Officer and on
behalf of the ECB by such Officer as may be specifically designated by the Board
of Directors. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. Except as otherwise provided in Paragraph 7(d), no amendments
or additions to this Agreement shall be binding unless in writing and signed by
both parties, except as herein otherwise provided. All prior negotiations,
discussions, and agreements between the parties are merged herein.

12. This agreement shall be governed in all respects whether as to validity,
construction, capacity, performance or otherwise, by the laws of the State of
North Carolina and any action relating to or arising from this agreement shall
be litigated only in the North Carolina General Court of Justice.

13. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

IN TESTIMONY WHEREOF, the parties hereto have executed this Agreement in
duplicate originals, one of which is to be retained by each of the parties, to
be effective as of the day and year first hereinabove written.

 

THE EAST CAROLINA BANK By:  

/s/ R .S. Spencer, Jr.

   

Chairman of the Board of Directors

of The East Carolina Bank

 

/s/ Arthur H. Keeney, III

  (SEAL) Arthur H. Keeney, III  

 

7